Case: 6:16-cr-00016-GFVT-EBA Doc #: 69 Filed: 04/30/20 Page: 1 of 3 - Page ID#: 326




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

  UNITED STATES OF AMERICA,                     )
                                                )
          Plaintiff/Respondent,                 )    Crim No.: 6:16-cr-00016-GFVT-16
                                                )      Civil No.: 6:18-cv-00223-GFVT
  V.                                            )
                                                )                  ORDER
  TRACY FLYNN LOPEZ,                            )
                                                )
          Defendant/Petitioner.                 )
                                        *** *** *** ***

        This matter is before the Court on a Recommended Disposition filed by United States

 Magistrate Judge Edward B. Atkins. The Defendant, Tracy Flynn Lopez, filed a pro se motion

 to vacate her sentence pursuant to 28 U.S.C. § 2255. [R. 46.] Consistent with local practice,

 Judge Atkins reviewed the motion and prepared a Recommended Disposition. [R. 67.]

        After considering the record, Judge Atkins determined that Ms. Lopez is not entitled to

 relief under 28 U.S.C. § 2255. Specifically, Judge Atkins found that Ms. Lopez’s ineffective

 assistance of counsel claims are meritless because Lopez’s motion fails to corroborate her

 allegations. Id. at 2. Judge Ingram found that Lopez could not show that her Fourth Amendment

 challenges would have been successful, regardless of her attorney’s arguments and therefore, she

 could not show prejudice. Id. at 4. Also, Lopez’s claim that there was not enough evidence to

 support her conviction may not be reviewed by the Court in a 28 U.S.C. § 2255 proceeding. Id.

 at 9. As to Lopez’s claim that counsel failed to challenge the medical reports, Judge Atkins

 found that the but-for test in Burrage v. United States, 571 U.S. 204 (2014) is satisfied, and

 therefore Lopez’s argument is without merit. Id. at 11. Lastly, as to Lopez’s claim that counsel

 forced her to plead guilty, Judge Atkins concluded that the Court failed to find any support in the
Case: 6:16-cr-00016-GFVT-EBA Doc #: 69 Filed: 04/30/20 Page: 2 of 3 - Page ID#: 327




 record that renders her guilty plea involuntary. Id. at 15.

        Generally, this Court must make a de novo determination of those portions of a

 recommended disposition to which objections are made. 28 U.S.C. § 636(b)(1)(c). When no

 objections are made, however, this Court is not required to “review . . . a magistrate’s factual or

 legal conclusions, under a de novo or any other standard . . . .” Thomas v. Arn, 474 U.S. 140,

 150 (1985). Parties who fail to object to a Magistrate’s Report and Recommendation are also

 barred from appealing a district court’s order adopting that Report and Recommendation. United

 States v. Walters, 638 F.2d 947 (6th Cir. 1981). No objections to the Report and

 Recommendation have been filed, and the time to do so has now expired. Nevertheless, this

 Court has considered the record, and it ultimately agrees with the Magistrate Judge’s

 recommendation. Furthermore, the Court declines to issue a certificate of appealability. The

 Court determines that reasonable jurists would not find the denial of Ms. Lopez’s § 2255 motion

 debatable. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

        Accordingly, and the Court being sufficiently advised, it is hereby ORDERED:

        1.      Magistrate Judge Edward B. Atkins’s Report and Recommendation [R. 67] as to

 Defendant Tracy Flynn Lopez is ADOPTED and for the Opinion of the Court;

        2.      Ms. Lopez’s Petition for habeas corpus relief pursuant to § 2255 [R. 46] is

 DENIED;

        3.      A Certificate of Appealability is DENIED as to all issues raised by the

 Defendant; and

        4.      JUDGMENT in favor of the United States will be entered contemporaneously

 herewith.

        This the 30th day of April, 2020.



                                                   2
Case: 6:16-cr-00016-GFVT-EBA Doc #: 69 Filed: 04/30/20 Page: 3 of 3 - Page ID#: 328




                                        3
